           Case 1:21-cv-01273-NONE-SAB Document 6 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TONY VALENTINO GRISSOM,                            Case No. 1:21-cv-01273-NONE-SAB

12                  Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13          v.                                          PAUPERIS

14   MODESTO POLICE DEPARTMENT, et al.,                 (ECF No. 5)

15                  Defendants.

16

17          Plaintiff Tony Valentino Grissom, also known as Hawk Silverdragon Trust (“Plaintiff”),

18 proceeding pro se in this action, filed an application to proceed in forma pauperis pursuant to 28

19 U.S.C. § 1915 on August 13, 2021. (ECF No. 2.) On August 23, 2021, the Court denied
20 Plaintiff’s application and ordered Plaintiff to either file a long form application to proceed in

21 forma pauperis or pay the filing fee in this action. (ECF No. 4.) On September 15, 2021,

22 Plaintiff filed a long form application to proceed in forma pauperis. (ECF No. 5.) Plaintiff’s

23 application demonstrates entitlement to proceed without prepayment of fees. Notwithstanding

24 this order, the Court does not direct that service be undertaken until the Court screens the

25 complaint in due course and issues its screening order.

26 / / /
27 / / /

28 / / /


                                                    1
         Case 1:21-cv-01273-NONE-SAB Document 6 Filed 09/16/21 Page 2 of 2


 1          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

 2
     IT IS SO ORDERED.
 3

 4 Dated:     September 16, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
